Citation Nr: 0317603	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-10 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an (initial) increased rating for lumbosacral 
strain with degenerative disc disease at the L5-S1 level, 
currently evaluated as 10 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1985 to February 
1999.  It appears that he has had later service with the 
United States Army Reserves and, as a member of his Reserve 
Component unit, was ordered to report for active duty in 
February 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Seattle, Washington.  


REMAND

The Board finds that it must remand the claim, 
notwithstanding the efforts that the RO has undertaken to 
prepare the claim for appellate review, so that a review of 
the claim may be made in the light of new evidence that the 
veteran submitted to the Board in November 2002, within 90 
days after the claims file was transferred to it.  The 
veteran has not waived his right to initial consideration of 
this evidence by the RO. See 38 C.F.R. § 20.1304(c) (2001).  

In addition, it is observed that in a statement accompanying 
the new evidence, the veteran said that he would be 
"appearing personally before the [B]oard in [Seattle]."  
While the claim is in remand status, an attempt to clarify 
the veteran's desires for a hearing should be accomplished 
since there is no record that any such hearing was conducted, 
and indeed, this appears to be the first mention of any 
hearing before a member of the Board.

Further, any additional development as suggested by the 
records the veteran submitted to the Board should be 
accomplished.  In this regard, the new evidence that the 
veteran submitted in November 2002 includes an appointments 
list referring to medical and therapeutic treatment that the 
veteran received for his back disability between May 2000 and 
October 2002, to include treatment by a chiropractor and a 
massage therapist.  It appears to the Board that not all of 
the treatment records implied by this appointments list have 
been associated with the claims file.  

Lastly, the Board notes that while this appeal has been 
pending, the criteria for ratings under Diagnostic Code 5293 
were revised as of an effective date of September 23, 2002.  
See 67 Fed. Reg. 54,345 (August 22, 2002).  The RO assigned 
the current evaluation of the veteran's back disability 
evaluation under this diagnostic code, which concerns 
intervertebral disc syndrome, but the RO has not considered 
the provision in its revised form.  The veteran is entitled 
to evaluation under revised Diagnostic Code 5293 if the 
result would be more favorable than under the former version.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, the revised criteria cannot be applied to rate the 
disability as it was manifested before their effective date.  
See 38 U.S.C.A. § 5110(g) (West 2002).  

Under the circumstances described above, this case is 
REMANDED for the following actions:

1.  All notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) and its 
implementing regulations should be 
completed.  

2.  Attempts should be made to clarify 
whether in light of the veteran's 
November 2002 statement, he wishes to 
have a personal hearing on appeal and if 
so, whether before a hearing officer of 
the RO or before the Board.  If a hearing 
is desired, arrangements should be made 
to schedule it.  

3.  The evidence submitted by the veteran 
in November 2002 should be reviewed, any 
additional development considered 
necessary accomplished, (as for instance 
obtaining any outstanding treatment 
records), and the veteran's claim re-
adjudicated in light of all the evidence.  
If the claim continues to be denied, the 
veteran should be issued a supplemental 
statement of the case which should 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

Then, if appellate review is required, the case should be 
returned to the Board.  The veteran need take no action 
unless otherwise notified, and he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 



